FILED PURSUANT TO RULE 424(b)(5) SEC FILE NUMBER 333-162654 The information in this preliminary prospectus supplement and the accompanying prospectus is not complete and may be changed.This preliminary prospectus supplement and the accompanying prospectus are not an offer to sell these securities, and they are not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Subject to Completion Preliminary Prospectus Supplement dated November 30, 2011 PROSPECTUS SUPPLEMENT (To prospectus dated December 11, 2009) 3,000,000 Shares Common Stock We are selling 3,000,000 shares of common stock as described in this prospectus supplement and the accompanying prospectus.Our common stock is listed on The Nasdaq Capital Market, or Nasdaq, under the symbol “NYMT.” On November29, 2011, the last reported sale price of our common stock on Nasdaq was $7.09per share. To preserve our status as a real estate investment trust, or REIT, for U.S. federal income tax purposes, we impose restrictions on the ownership and transfer of our common stock.See “Description of Capital Stock—Restrictions on Ownership and Transfer” in the accompanying prospectus. Investing in our common stock involves a high degree of risk. You should carefully consider the risks described under “Risk Factors” in our Annual Report on Form 10-K for the year ended December 31, 2010, our Quarterly Report on Form 10-Q for the period ended March 31, 2011, our Quarterly Report on Form 10-Q for the period ended June 30, 2011 and our Quarterly Report on Form 10-Q for the period ended September 30, 2011 before making an investment decision. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Price to Public Underwriting Discounts and Commissions Proceeds to Us (1) Per Share $ $ $ Total $ $ $ (1)Before deducting approximately $155,000 in expenses payable by us. We have granted the underwriter an option to purchase a maximum of450,000additional shares from us at the public offering price, less the underwriting discount, within 30 days after the date of this prospectus supplement to cover over-allotments, if any. We are offering the shares of common stock for sale on a firm commitment basis. The underwriter expects to deliver the shares of common stock to investors in this offering on or about December, 2011. Ladenburg Thalmann & Co. Inc. Bookrunning Manager Maxim Group LLC National Securities Corporation
